Citation Nr: 1729111	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a non-compensable disability rating.


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral hearing loss manifested as not worse than Level I for the "better" ear and Level IX for the "poorer" ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 


The Veteran has appealed with respect to the propriety of the initially assigned rating for his optical neuritis from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the compensable rating claim for bilateral hearing loss.  Service treatment records, VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA's duty to assist includes providing a medical examination of obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2016).  The Veteran was afforded VA audiological examinations in February 2013 and May 2017.  The Board finds that these examinations are adequate to decide the claim because they were performed by qualified examiners who performed the specified testing, considered the Veteran's history of experiences in service and reported symptoms, and provided diagnoses and assessments of severity appropriate to be applied to the rating criteria.  See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007). 

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

II.  Legal Criteria

The Veteran served as a U.S. Army wireman assigned to artillery units including service in Korea.  His duties are consistent with exposure to weapons firing.  Service treatment records also showed some left ear hearing loss at high frequency in a June 1970 discharge physical examination.  He contended that his bilateral hearing loss is more severe than is contemplated by the initial rating. 

The record includes a 2013 letter from the Veteran in which he reported that even though he was classified as a wireman, he was put into a self-propelled Howitzer at Fort Bragg, North Carolina to learn the operations of the weapon.  The hearing protection at the time, according to the Veteran, was not sufficient to protect his hearing.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

 Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's service-connected bilateral hearing loss disability is currently assigned a non-compensable disability rating under Diagnostic Code 6100, effective from July 2011-the date of the Veteran's claim.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85(a) (2016). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I through Level XI.  These are assigned based on a combination of the percent of speech discrimination and the pure-tone threshold average, as contained in a series of tables within the regulations.  The pure-tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85(d) (2016).  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  Average pure-tone decibel loss for each ear is located on Table VI ("Numeric Designation of Hearing Impairment Based on Pure-tone Threshold Average and Speech Discrimination") along a horizontal axis, and percent of discrimination is located along a vertical axis. 38 C.F.R. § 4.85, Table VI (2016).  The results are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

Additional tables are available for use in cases with exceptional patterns of hearing loss.  Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2016). See 38 C.F.R. § 4.85(c) (2016).

When the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2016).

When the pure-tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b) (2016).

To warrant the assignment of a compensable disability rating for a bilateral hearing loss disability, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2016).

III.  Analysis

The evidence of record includes a September 2011 report from "Posey's Hearing Aid Center," which consisted of a graphed representation of the Center's impressions of the Veteran's hearing.  The report does not indicate that the testing was performed by a licensed audiologist and speech nor did the report include speech discrimination scores.  There were no clinical notations to indicate a review of the history or current subjective symptoms.  Puretone thresholds taken from a graphical record were approximately as follows.  Measurements at 500 Hz are not applicable (na) to the rating criteria: 





HERTZ



500
1000
2000
3000
4000
RIGHT
na
55
60
75
90
LEFT
na
0
15
65
70

A review of VA treatment records of 2013 reveal that the Veteran was evaluated for hearing aids, which were provided after the Veteran made a selection and requisite cleanings and fittings were completed.  As the testing was not performed by a licensed audiologist without speech discrimination testing, it is not adequate for rating purposes. 

The Veteran was afforded a VA audiological examination in February 2013.  An audiologist noted pure-tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
na
70
75
95
100
LEFT
na
5
20
70
85


Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 94 in the left ear.  The pure-tone threshold average for frequencies 1000, 2000, 3000, and 4000 Hz in the right ear was 85 and the pure-tone threshold in the left ear was 45.  These results, when applied to Table VI, correspond to a Level IX designation for the right ear and a Level I designation for the left ear.  As the right ear has all frequencies at 55 decibels or more, the exceptional pattern regulations apply.  For the right ear, Table Via provides for Level VIII which is less favorable.   Under Table VII, Level I hearing for the "better" (left) ear and Level IX hearing for the "poorer" (right) ear warrant the assignment of a non-compensable rating. 38 C.F.R. § 4.85 (2016).   The audiologist did not note the specific subjective symptoms but did note that the disability did not impact the ordinary conditions of life including the ability to work. 

In a September 2013 substantive appeal, the Veteran reported that his hearing was getting worse with sound so muffled in his right ear that he was unable to understand spoken words.  He also reported episodic dizzy spells. 

The Veteran underwent an organic ear examination in November 2014.  A physician noted the Veteran's reports of episodes of staggering gait and vertigo and reviewed the results of the February 2013 audiometric examination.  The physician diagnosed Meniere's disease or endolymphatic hydrops.  The physician noted the noise exposure in service but found that the vestibular disease was not caused by the in-service noise exposure.  In December 2014, the RO denied service connection for Meniere's disease and this decision is not on appeal.  

An April 2014 VA outpatient follow-up note reported that the Veteran was doing well with hearing aids.  Also of record are VA audiological consultation notes, ENT consultation notes, and attending examiner reports from January 2014 to December 2015; in pertinent part, these notes tracked the Veteran's concerns about bilateral hearing loss.  The Veteran was afforded VA annual hearing re-evaluations throughout this period.

The Veteran was afforded a VA audiological examination in May 2017.  The Audiologist noted the history of in-service noise exposure and his subjective symptoms of dizziness, loss of equilibrium and falls.  The audiologist found that the Veteran's hearing loss did impact ordinary conditions of daily life, including the Veteran's ability to work because of the vestibular symptoms.
.
Pure-tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
na
70
80
100
120
LEFT
na
15
30
75
75


Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 100 percent in the left ear.  The pure-tone threshold average in the right ear was 93 and the pure-tone threshold in the left ear was 49.  These results, when applied to Table VI, correspond to a Level VII designation for the right ear and a Level I designation for the left ear.  As the right ear has all frequencies at 55 decibels or more, the exceptional pattern regulations apply.  For the right ear, Table VIa provides for Level IXI which more favorable.   Under Table VII, Level I hearing for the "better" (left) ear and Level IX hearing for the "poorer" (right) ear warrant the assignment of a non-compensable rating. 38 C.F.R. § 4.85 (2016).

To summarize the VA audiological results noted above, the worst audiological examination results correspond to Level I for the "better" ear and Level IX for the "poorer" ear, which warrants a non-compensable rating 38 C.F.R. § 4.85 (2016).  

The Board has considered the issue of functional impairments due to the Veteran's service-connected bilateral hearing loss disability.  The February 2013 VA audiological examination report noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the Veteran's ability to work.  However, the May 2017 VA audiological examination report noted that the Veteran's hearing loss did impact ordinary conditions of daily life, including the Veteran's ability to work.  Specifically, the Veteran stated that he gets dizzy, loses equilibrium, and sometimes falls down.

Upon review of the evidence of record, the Board finds the February 2013 and the May 2017 VA audiological examination reports to be the most probative evidence of record. As discussed above, throughout the period on appeal, the worst audiological examination results valid for rating purposes corresponded to Level I for the "better" ear and Level IX for the "poorer" ear, which warrant the assignment of a non-compensable disability rating. 38 C.F.R. § 4.85 (2016).  Although hearing acuity in the right ear is significantly degraded, hearing loss is rated bilaterally.  As such, the Board concludes that the criteria for a compensable disability rating for bilateral hearing loss disability have not been met, and the Veteran's claim therefore must be denied. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Additional Considerations 

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria other than vestibular symptoms that were separately considered and found not to be products of his hearing loss. Doucette v. Shulkin, 28 Vet. App. 366   (2017) (the Board is not obligated to analyze whether remand for referral for extra-schedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499   (2006), aff'd, 226 Fed. Appx. 1004   (Fed. Cir. 2007)).

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran has not argued and the record does not demonstrate that his service-connected bilateral hearing loss disability has resulted in an inability to secure or follow a substantially gainful occupation.  Again, while the evidence of record indicates that the Veteran's service-connected bilateral hearing loss disability impacts his daily life when he experiences dizziness, loses equilibrium and falls down, the vestibular symptoms were found to be separate from service-connected hearing loss and not service-connected.  The evidence does not show that the Veteran has been unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.





	(CONTINUED ON NEXT PAGE)

ORDER

A compensable disability rating for bilateral hearing loss disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


